Citation Nr: 0614248	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral knee condition.

3.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, after determining that new and 
material evidence had been received to reopen the claim, 
denied service connection for a back condition and bilateral 
knee condition.  The RO also denied service connection for a 
right ankle condition and for a left shoulder condition.  The 
veteran filed a Notice of Disagreement with the April 2003 RO 
decision in July 2003, and the RO issued an Statement of the 
Case dated in August 2004.  In October 2004, the veteran 
filed a Substantive Appeal regarding only the back, knee and 
right ankle claims.

In February 2005, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file. 


FINDINGS OF FACT

1.  In a March 1956 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability; the same month, the RO notified the veteran 
of its decision and of his appellate rights; the veteran did 
not appeal the decision within the allotted time and the 
decision became final.

2.  In a May 1991 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a knee condition; the same month, the 
RO notified the veteran of its decision and of his appellate 
rights; the veteran did not appeal the decision within the 
allotted time and the decision became final.

3.  Evidence added to the record since the March 1956 and May 
1991 rating decisions is not cumulative or redundant, and, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claims and raises a reasonable possibility of substantiating 
the claims.

4.  The veteran's back disability is not related to a disease 
or injury in service.

5.  The veteran's bilateral knee condition is not related to 
a disease or injury in service.

6.  The veteran's right ankle condition is not related to a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1956 and May 1991 
rating decisions is new and material; the claims of 
entitlement to service connection for a back disability and a 
bilateral knee neck condition are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  A back disability was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A bilateral knee condition was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  A right ankle condition was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in December 2002, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims of service connection and for 
reopening previously denied claims, as well as the type of 
evidence VA would assist him in obtaining.  The veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows an injury or disease in service, a current disability, 
evidence of a relationship between the current disability and 
a disease or injury in service.  The veteran was also 
informed that this evidence could consist of medical records 
or medical opinions, as well as evidence from other sources.  
And the veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

At this point, the Board notes that, during the pendency 
of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, the Board also finds that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, a VA 
examination in connection with his claims, and statements 
submitted by the veteran and his representative in support of 
his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Application to reopen claims of entitlement to 
service connection.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the March 
1956 and May 1991 RO decisions, respectively denying service 
connection for a back disability, and denying the veteran's 
application to reopen a claim of service connection for a 
knee condition, includes post-service private treatment 
reports, a VA examination dated in February 2003, the 
veteran's testimony before the Board in February 2005, and 
statements of the veteran and his representative in 
connection with his claims.

Of particular significance are private treatment reports 
indicating a possible link between the veteran's service and 
his current conditions, and a VA examination also opining on 
the question. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the March 1956 RO decision 
denying service connection for a back disability, and the May 
1991 RO decision denying the veteran's application to reopen 
his knee claim and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for a back disability and a bilateral knee 
condition are reopened.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
scoliosis of the thoracolumbosacral spine with degenerative 
arthritis, status post right knee total joint replacement, 
left knee end-stage degenerative arthritis, and advanced 
degenerative arthritis of the right ankle.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disabilities are 
related to a disease or injury in service.  

Here, the veteran contends that, while he was in the service, 
he injured his back while taking a judo class.  He indicated 
that he sought treatment in service for this and was assigned 
rehabilitation.  With respect to the veteran's knees and 
right ankle, the veteran indicated that there were numerous 
times that he injured these joints, but specifically noted 
one incident where he jumped off of a truck during a training 
exercised and fell, hurting his knees and ankle.  

The veteran's service medical records indicate that in April 
1954 the veteran's knee was looked at and stated to be 
normal.  In May 1954, the veteran sought treatment for his 
back after he hurt it in a judo class.  Pain was noted in his 
upper back and an x-ray was normal.  Diathermy and massage 
were recommended.  The same treatment note indicated that the 
veteran was still having trouble with a knee.  Otherwise the 
veteran's service records are silent regarding his claimed 
conditions and the veteran's discharge examination was 
normal.  

In February 1956, the veteran was afforded a VA examination.  
The veteran related his history of a back injury in a judo 
class and complained of low back pain that radiated down the 
back of both thighs following bending and lifting.  The pain 
was indicated to last approximately a week.  Upon 
examination, there was no limitation of motion and no 
tenderness of the spine.  X-rays showed no evidence of 
residual injury.  The veteran was diagnosed with history of 
injury to the back.  With respect to the veteran's knees, the 
veteran indicated that he had pain in his knees, left worse 
that right.  The veteran indicated that he fell and injured 
both knees in August 1955.  On examination, both knees were 
normal with full flexion and extension, and both knees were 
stable.  Mild crepitation of the left knee was noted, but no 
pain on motion or tenderness over the knees.  X-rays of both 
knees were negative.  Diagnosis was history of injury to the 
knees.

In April 1991, the veteran's private physician indicated that 
the veteran had degenerative arthritis of the knees, but no 
arthritis in other joints.  He indicated that the veteran had 
been treated for the past ten years and experienced 
progressive problems with crippling degenerative arthritis of 
both knees. The physician opined that the veteran's arthritis 
of the knees was most likely related to injuries sustained in 
his military service.   

In June 1995, the veteran was seen for complaints of left hip 
pain.  The veteran was noted to have good range of motion of 
the lower spine and neurological examination was normal.  
Arthritis of the sacroiliac joint was noted.

In April 1997, the veteran was noted to have severe low back 
pain of two to three years duration.  Thoracolumbosacral 
scoliosis was indicated.  Range of motion was fair and x-rays 
indicated advanced degenerative changes at the thoracolumbar 
and lumbosacral junction secondary to an old scoliosis with 
marked disc space narrowing primarily at T-12 and L-1 and L5-
S1 with a great deal of osteophyte formation and foramina 
encroachment.  X-rays of the hips were unrevealing.  The 
veteran was diagnosed with spondylosis and advanced scoliotic 
changes, lumbosacral spine.  The veteran was also diagnosed 
with severe degenerative arthritis of both knees, left 
greater than right.  The veteran underwent a right total knee 
replacement in June 1997.

An October 2002 private treatment report indicated 
degenerative scoliosis with severe degenerative disc disease 
on spinal x-ray.  The veteran also indicated back pain with 
any type of rigorous physical activity.  The physician 
indicated that the veteran's condition takes many years to 
develop.  This treatment report also indicates that the 
veteran had severe degenerative arthritis of the left knee 
and that the veteran's right knee had been replaced in 1997.  
This physician also indicated that he reviewed the veteran's 
service records and stated that the veteran's "degenerative 
disc disease certainly is not a post-traumatic finding from 
any service-related injury, the scoliosis in and of itself."  
He then went on to state that "[I]t is more likely than not 
that his service-related injuries ... [are] more likely than 
not service connected to some degree.  Clearly, at this 
point, I would not give it overwhelming service connection 
because there are also degenerative conditions."   

In an August 2003 private treatment report, the veteran's 
physician indicated that the veteran suffered from 
degenerative disc disease, thoracolumbar spine, right ankle 
degenerative arthritis, and bilateral knee pain and mild 
degenerative arthritis in the knees.  The physician indicated 
that he had reviewed the veteran's service and post-service 
medical history and noted much of it in his report.  
Afterwards, the physician indicated that right ankle 
arthritis is rare unless there is history of injury and 
indicated that it "is reasonable to consider as a partial 
service connected problem."  With respect to the knees, the 
physician pointed to the veteran's reported injuries in 
service and also concluded that it "is reasonable to 
consider for a partial service connectedness."  And 
regarding the veteran's back condition, the physician noted 
the veteran's judo injury and stated that "he certainly was 
injured in that area however, that does not have any lengthy 
evaluation and management chart relating to that condition in 
his military record."

Finally, in February 2003, the veteran was afforded a VA 
examination in connection with his claims.  The examiner 
indicated that the veteran's claims file was available and 
reviewed in connection with his claims.  The examiner noted 
the veteran's medical history and his current diagnoses.  The 
examiner also noted that the veteran had a lifelong career as 
a geologist with no history of medical absenteeism.  After an 
examination of the veteran and a review of the veteran's 
medical records, the veteran was diagnosed with scoliosis of 
the thoracolumbosacral spine with degenerative arthritis, 
status post right knee total joint replacement, stable, end-
stage degenerative arthritis of the left knee, and advanced 
degenerative arthritis of the right ankle.  Regarding the 
question of nexus to service, the examiner stated that 
"[a]fter detailed review of [the private physician's] 
October 2002 documentation and the veteran's military and 
civilian medical records, it is the examiner's opinion there 
is insufficient evidence to causally related the veteran's 
current medical condition with those conditions documented in 
this military records.  Thus, it is not as likely the ... back 
, bilateral knee and right ankle conditions are due to 
military service."  The examiner then went on to note that, 
while the veteran's knees were looked at in service, the knee 
was normal in April 1954.  The examiner also noted that 1956 
x-rays of the knees were also normal, and the examiner found 
no documentation of bilateral knee involvement.  The examiner 
also noted the judo injury and tenderness of the upper 
thoracic region in service, but also indicated that the 
veteran's current degenerative arthritis predominantly 
involves his lumbosacral spine, and the thoracic changes are 
most attributable to the gradual degenerative changes 
associated with scoliosis, rather than a significant 
traumatic etiology.  And finally, the examiner indicated that 
the veteran's right ankle condition was most likely caused by 
trauma (multiple sprains) and also aggravated by the knee 
conditions.  The examiner noted, however, that there was no 
evidence of an ankle injury in service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current back, 
knee and right ankle conditions are related to an injury or 
injuries in service.  While there is an indication that there 
was a back injury in service and an indication that the 
veteran's knee was looked at in service, there is no evidence 
of any specific knee of ankle injuries in service.  Upon 
separation from service, the veteran was found to be normal 
and there is no indication that the veteran was treated for a 
back, knee or a right ankle condition within one year of 
service, other than the VA examination conducted in 1956.  In 
addition, while the veteran's private physician indicated 
that, after reviewing the veteran's medical history, that the 
veteran's conditions should be service-connected, these 
opinions were not terribly strong and included many 
qualifiers including that the veteran's conditions should be 
partially service-connected or that they are service-
connected "to some degree."  And a physician also indicated 
that he would not give the veteran's conditions 
"overwhelming service connection because there are also 
degenerative conditions."  On the other had, the February 
2003 VA examiner, also after reviewing the veteran's claims 
file and the private physician's report, clearly indicated 
that the veteran's conditions were not likely the result of 
the veteran's reported in service injuries.  In this case, 
the Board finds the opinion of the February 2003 VA examiner 
more persuasive.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In this case, the weight of 
the evidence is against service connection for the veteran's 
back, knee and right ankle disabilities. 

ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a right ankle conditions is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


